DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 07/25/2022. Claims 1, 6, 7, 9, 10, 11, 12, and 15 have been amended. Claims 1-20 are currently pending.  

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Patent No. 9,987,539).
In Reference to Claim 9
 	Shaw teaches (Claim 9) A counterweight for a rotatable performance device, the counterweight comprising: a first portion (item 130b, fig. 4A) having at least one first post protruding from a top surface of the first portion (peaks of undulations 135 on item 130b, fig. 7, protruding from top surface of item 130b, fig. 4A); a second portion (item 130a, fig. 4A) having at least one second post protruding from a bottom surface of the second portion (peaks of undulations 135 on item 130a, fig’s 7 and 8, not separately shown; column 7 lines 32-59, note both surfaces have peaks and valleys that mirror each other and mate); at least one weight plate having at least one aperture (column 12 lines 2-4, weighting washers); and a bore that extends through the first portion and the second portion (item 185, fig’s 4A-4C), and is configured to receive a fastener (item 105, fig. 4B), wherein the at least one weight plate is disposed between the first portion and the second portion (column 12 lines 2-4), 
	Shaw fails to teach the space between surfaces of claim 9. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a space between the surfaces when secured simply as a matter of engineering design choice, since it has been held that rearrangement of parts has no patentable significance where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since there would be no operational distinction whether or not there is a space between the surfaces when assembled, this minor distinction in the arrangement of the parts of the device is an obvious matter of engineering design choice, and not a patentable distinction. Further, since Shaw discloses that the device of Shaw can be used with a plurality of central weighting washers, it logically flows that if enough washers are inserted into the central area of the device of Shaw a space would be created between the surfaces. Additionally, since this space or lack of space does not appear it would create any operational distinction within the device, this minor rearrangement of parts is not a patentable distinction.

Claims 1-8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Patent No. 9,987,539) in view of Jardin (US Patent No. 10,722,808).
In Reference to Claims 1-8
 	Shaw teaches (Claim 1) A counterweight for a rotatable performance device, the counterweight comprising: a first portion (item 130b, fig. 4A), the first portion comprising a channel (opening surrounding item 185/183 on top surface of item 130b, fig’s 4A, and 8); a second portion that is configured to be attached to the first portion (item 130a, fig. 4A), the second portion comprising a key [] therewith (item 120, fig’s 4 and 8, when mounted in top 130a); []; and a bore configured to receive a fastener (item 185, fig. 4C), the bore extending through the first portion and the second portion (fig’s 4A-4C) []; wherein the key is configured to fit into the channel (item 120 fits in opening surrounding item 185/183fig’s 4A, 4B, 7, and 8); 
(Claim 2) wherein the bore is centrally located on each of the first and second portions (fig’s 4A-4C).
(Claim 6) wherein the first portion further comprises: a top surface (top surface of item 130b, fig. 4A); the channel extending through the top surface (upper opening of item 185/183, not separately labeled, fig. 4A); and a plurality of first posts protruding from the top surface (peaks of undulations 135 on item 130b, fig. 7);
(Claim 7) wherein the second portion further comprises: a bottom surface (bottom surface of item 130a, 4A, 4B, 7, and 8, not separately shown); the key extending from the bottom surface (item 120, fig’s 4 and 8, when mounted in top 130a); and a plurality of second posts extending from the bottom surface (peaks of undulations 135 on item 130a, fig’s 7 and 8, not separately shown; column 7 lines 32-59, note both surfaces have peaks and valleys that mirror each other and mate);
(Claim 8) wherein at least one weight plate is received between the first and second portions (column 12 lines 2-4, weighting washers).
	Shaw fails to teach the groove and the key being integral of claim 1.  
Jardin teaches (Claim 1) a groove formed on the [portions]; wherein the groove is configured to receive a portion of a string (item 198, fig. 12);
(Claim 3) wherein the groove extends along three sides of the [] portion (column 7 lines 25-27; all sides / perimeter).
(Claim 4) wherein the groove extends along three sides of the [] portion (column 7 lines 25-27; all sides / perimeter).
(Claim 5) wherein the groove of the first portion is configured to be aligned with the groove of the second portion (item 198, fig. 12; i.e. left and right halves / portions of item 190; note first and second portions are taught in Shaw above).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the weighted string device of Shaw with the feature of a peripheral groove as taught by the weighted string device of Jardin for the purpose of allowing the string to be conveniently wrapped around the weighted device either for storage or during use as taught by Jardin (column 7 lines 36-39), making the device more versatile, more convenient, and more attractive to the users. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the key integral with the second portion simply as a matter of engineering design choice, since it has been held that making components of a device integral vs. securely attached is an obvious matter of engineering design choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Since there would be no operational distinction to the device regardless of whether the key is integral or separate, merely claiming that this element is integral with a portion of the device is an obvious matter of engineering design choice and not a patentable distinction. 

Regarding Claims 11-13
Shaw teaches all of claim 9 as discussed above. 
Shaw further teaches (Claim 11) wherein the first portion further comprises: a central wall extending from the top surface and defining a channel (upper opening of item 185/183, and it’s interior walls not separately labeled, fig’s 4A, 7, and 8; note due to peaks of items 135, channel extends above the top surface); a chamber disposed within the channel (fig’s 4A-4C, 7, and 8, chamber where item 120 is seated);
(Claim 12) wherein the second portion further comprises: a key extending from the bottom surface (item 120, fig’s 4A and 8, when mounted in top 130a), wherein the key includes at least one end wall (end wall of item 120, fig’s 4A and 8); 
(Claim 13) wherein the channel of the first portion receives the key of the second portion in an assembled configuration (column 7 lines 52-59).
	Shaw fails to teach the grooves of claims 11 and 12. 	
Jardin teaches (Claims 11/12) and a groove extending along a first side; and a groove extending along a second side (item 198, fig. 12; i.e. left and right halves / portions of item 190; note first and second portions are taught in Shaw above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the weighted string device of Shaw with the feature of a peripheral groove as taught by the weighted string device of Jardin for the purpose of allowing the string to be conveniently wrapped around the weighted device either for storage or during use as taught by Jardin (column 7 lines 36-39), making the device more versatile, more convenient, and more attractive to the users.

In Reference to Claim 14
Shaw teaches all of claim 9 as discussed above. 
Shaw fails to teach the feature of claim 14. 
Jardin teaches (Claim 14) wherein a first groove formed on the first portion is configured to be aligned with a second groove formed on the second portion (item 198, fig. 12; i.e. left and right halves / portions of item 190; note first and second portions are taught in Shaw above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the weighted string device of Shaw with the feature of a peripheral groove as taught by the weighted string device of Jardin for the purpose of allowing the string to be conveniently wrapped around the weighted device either for storage or during use as taught by Jardin (column 7 lines 36-39), making the device more versatile, more convenient, and more attractive to the users.

In Reference to Claims 15-19
Shaw teaches  (Claim 15) A counterweight for a rotatable performance device, the counterweight comprising: a first portion [] (item 130b, fig. 4A); a second portion [] (item 130a, fig. 4A); and at least one weight plate having a recessed surface defining at least [one] aperture[] (column 12 lines 2-4, weighting washers; washers have recess / aperture), wherein the at least one weight plate is selectively engaged with the first portion and the second portion (column 12 lines 2-4); 
 (Claim 17) wherein a bore extends through the first portion, the second portion, and the weight plate (item 185, fig. 4C, and holes in washers);
(Claim 18) wherein the bore is configured to receive a bolt and a nut (items 105 and 110, fig. 4A);
(Claim 19) wherein the first portion further includes a first plurality of posts arranged on a top surface (peaks of undulations 135 on item 130b, fig. 7) and the second portion further includes a second plurality of posts arranged on a bottom surface (peaks of undulations 135 on item 130a, fig’s 7 and 8, not separately shown; column 7 lines 32-59, note both surfaces have peaks and valleys that mirror each other and mate).
Shaw fails to teach the grooves and two apertures of claims 15 and 16. 
Jardin teaches (Claim 15) including a first groove including a second groove that is arranged to be aligned with the first groove (item 198, fig. 12; i.e. left and right halves / portions of item 190 and of groove; note first and second portions are taught in Shaw above)
(Claim 16) wherein the first groove and the second groove are configured to receive a string (column 7 lines 36-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the weighted string device of Shaw with the feature of a peripheral groove as taught by the weighted string device of Jardin for the purpose of allowing the string to be conveniently wrapped around the weighted device either for storage or during use as taught by Jardin (column 7 lines 36-39), making the device more versatile, more convenient, and more attractive to the users.
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the weight plate with at least two apertures simply as a matter of engineering design choice, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Since the device would operate the same way regardless of how many apertures are in the weight plate, and it does not appear that any new or unexpected result would be produced by merely providing more apertures / posts and apertures, this mere duplication of parts has no patentable significance. 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Ripley (US Patent No. 7,011,611 B1).
In Reference to Claim 10
Shaw teaches all of claim 9 as discussed above. 
Shaw fails to teach the feature of claim 10. 
Ripley teaches (Claim 10) wherein [] at least one aperture of the weight plate (items 26/36/46/56, fig’s 2-5) is configured to receive [] at least one first post of the first portion or the at least one second post of the second portion (items 66/69/79, fig’s 1, 7, and 8).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the adjustable weight device of Shaw with the feature of apertures in the weights mating with posts of the device as taught by the adjustable weight device of Ripley for the purpose of more easily and securely changing and aligning various amounts of weights as taught by Ripley (column 3 line 57 – column 4 line 8), making the device easier to use, and more attractive to the users. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Jardin, and further in view of Ripley (US Patent No. 7,011,611).
In Reference to Claim 20
The modified device of Shaw teaches all of claims 15 and 19 as discussed above. 
Shaw fails to teach the feature of claim 20. 
Ripley teaches (Claim 20) wherein the recessed surface of [] at least one weight plate (items 26/36/46/56, fig’s 2-5) is selectively configurable to contact either the first plurality of posts or the second plurality of posts, or both (items 66/69/79, fig’s 1, 7, and 8; alternately, items 27/37/47/57 with posts 80, fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the adjustable weight device of Shaw with the feature of apertures in the weights mating with posts of the device as taught by the adjustable weight device of Ripley for the purpose of more easily and securely changing and aligning various amounts of weights as taught by Ripley (column 3 line 57 – column 4 line 8), making the device easier to use, and more attractive to the users. 

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that Shaw does not teach a space between first and second portions, an integral key, and at least two apertures in the weight plate are noted, but are moot in view of the new grounds of rejection necessitated by these amendments. See action above for further details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711